 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEVIN W. JONES,                                      Case No.: 3:17-cv-2454-BTM-BLM
     CDCR #BB-6806,
12
                                         Plaintiff,       ORDER:
13
                          vs.                             (1) DENYING IN PART AND
14
     RICHARD J. DONOVAN (CDCR), et al.,                   GRANTING IN PART MOTIONS
15                                                        FOR EXTENSION OF TIME;
                                     Defendants.
16
                                                          (2) DENYING MOTION FOR
17                                                        APPOINTMENT OF COUNSEL;
                                                          AND
18
19                                                        (3) DENYING MOTIONS FOR
                                                          INJUNCTIVE RELIEF;
20
21                                                        (4) DENYING MOTION TO
                                                          REQUEST ORDER OPPOSING
22
                                                          COURT ORDER
23
24
25   I.    Procedural History
26         On November 17, 2017, Kevin W. Jones (“Plaintiff”), currently incarcerated at the
27   California State Prison - Los Angeles County (“CSP-LAC”), in Lancaster, California, and
28   proceeding pro se, filed this civil rights action in the Northern District of California (ECF
                                                      1
                                                                               3:17-cv-2454-BTM-BLM
 1   No. 1), together with a Request to Proceed In Forma Pauperis (“IFP”) pursuant to 28
 2   U.S.C. § 1915(a) (ECF No. 2) and a Motion to Appoint Counsel (ECF No. 3).
 3         Because Plaintiff claimed prison officials at Richard J. Donovan Correctional
 4   Facility (“RJD”) in San Diego, California violated his constitutional rights while he was
 5   incarcerated there, the Honorable Haywood S. Gilliam, Jr. transferred his case to this
 6   Court for lack of proper venue pursuant to 28 U.S.C. § 1391(b) and § 1406(a) on
 7   December 5, 2017 (ECF No. 5).
 8         On February 23, 2018, this Court granted Plaintiff’s Motion to Proceed IFP, denied
 9   Plaintiff’s Motion to Appoint Counsel, and dismissed his Complaint for failing to state a
10   claim upon which relief could be granted. (ECF No. 8.) Plaintiff was granted leave to
11   file an amended pleading to correct the deficiencies of pleading identified in the Court’s
12   Order. (See id. at 10-11.) Plaintiff later filed a “Motion for Extension of Time to
13   Amend.” (ECF No. 10.) However, before the Court could rule on this Motion, Plaintiff
14   filed his First Amended Complaint (“FAC”). (ECF No.13.)
15         The Court dismissed Plaintiff’s FAC for failing to state a claim and as frivolous.
16   (ECF No. 21.) The Court dismissed Plaintiff’s FAC, in part, as frivolous because the Court
17   took judicial notice of an action filed by Plaintiff in the Central District of California that
18   contained claims that were identical to the claims brought in this action. (Id. at 6 citing
19   Jones v. LAC Warden, et al., C.D. Cal. Civil Case No. 2:17-cv-08021-AG-SHK (“Jones
20   I”)). In addition, the Court noted that Plaintiff raised claims arising from the time that he
21   was housed at the California Medical Facility (“CMF”) and informed Plaintiff that those
22   claims should be brought in a separate action in the Eastern District of California. (Id. at
23   8-9.) Plaintiff has, in fact, brought such an action in the Eastern District. See Jones v. Fox,
24   et al., E.D. Cal. Civil Case No. 2:17-cv-02190-JAM-EFB (“Jones II”).
25         In the Court’s June 21, 2018 Order, Plaintiff was provided “forty-five (45) days leave
26   to file an Amended Complaint which cures all the deficiencies of pleading described” in
27   the Court’s Order. (ECF No. 21 at 9.) To date, Plaintiff has not filed an amended pleading.
28   Instead, Plaintiff has filed a number of motions in which he seeks extensions of time for
                                                    2
                                                                                3:17-cv-2454-BTM-BLM
 1   matters not before this Court, requests the appointment of counsel, and requests injunctive
 2   relief.
 3   II.       Motions for Extensions of Time
 4             Plaintiff has filed a “Notice of Motion and Motion to File Responses in Opposition
 5   Motion under Rule 12(c).” (ECF No. 16.) The Court presumes that Plaintiff is referring
 6   to Federal Rules of Civil Procedure 12(c) which permits a party to “move for judgment
 7   on the pleadings.” FRCP 12(c). There is no pending motion for judgment on the
 8   pleadings in this matter and thus, this Motion is DENIED.
 9             In a separate motion, Plaintiff appears to claim that prison officials at the
10   California Medical Facility (“CMF”) and CSP-LAC have interfered with his legal mail.
11   (ECF No. 20 at 1.) Plaintiff requests a copy of the Court’s docket and a “right to file
12   replay, notice or response answer to claim.” (Id.) To the extent that Plaintiff seeks to
13   bring an access to courts claim in this matter for events that allegedly occurred at CMF
14   and CSP-LAC, he may not do so because neither of those facilities are located in the
15   Southern District of California. However, the Court will GRANT Plaintiff’s request for a
16   copy of the Court’s docket.
17             Plaintiff has also filed a “Motion for Change of Address, Request Court Order
18   extension of time and Request copy of opposing Defendant’s (FAC”) motion to dismiss
19   claim.” (ECF No. 23.) Plaintiff’s request to change his address is GRANTED and the
20   Court’s docket has been updated to reflect Plaintiff’s current address. However, there is
21   no pending motion to dismiss in this matter. Therefore, Plaintiff’s request for extension
22   of time to respond is DENIED.
23   III.      Motion to Conduct Discovery
24             Plaintiff has filed a motion seeking a “Court Order to discover the true names and
25   identities of defendants as witness to this action under Rule 10.” (ECF No. 18 at 1.) In
26   conducting the required sua sponte screening process, the Court found that Plaintiff’s
27   Complaint was nearly devoid of any specific factual allegation against any prison official
28   at the Richard J. Donovan Correctional Facility (“RJD”). (See ECF No. 4-5.) Plaintiff
                                                       3
                                                                                   3:17-cv-2454-BTM-BLM
 1   has been given leave to file an amended complaint in order to set forth specific factual
 2   allegations relating to the alleged constitutional violations at RJD. (See id. at 9.)
 3   Discovery is premature at this stage as there is no operative pleading and Plaintiff has not
 4   shown that he can state a claim against any of the RJD prison officials whether or not he
 5   is able to identify them by name. Plaintiff’s Motion to conduct discovery is DENIED.
 6   IV.   Motions for Injunctive Relief
 7         Plaintiff seeks injunctive relief in the form of an “injunction directing Warden to
 8   release inmate property, incoming legal mail, as it’s delivered to its institution and stop
 9   prison officials from preventing inmate from exhausting state remedies by denied access
10   to the courts.” (ECF No. 25 at 1.) In addition, Plaintiff seeks an order “mov[ing] or
11   transferr[ing] forthwith from LAC to Bakersfield or San Bernardino State Prison regional
12   area.” (ECF No. 29 at 1.) At the time Plaintiff filed this action he was housed at CMF
13   and later he was transferred to CSP-LAC. It is not clear whether Plaintiff is referring to
14   the Warden of CMF or the Warden of CSP-LAC. Regardless, this Court has no
15   jurisdiction over either Warden.
16         Procedurally, a federal district court may issue emergency injunctive relief only if
17   it has personal jurisdiction over the parties and subject matter jurisdiction over the
18   lawsuit. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999)
19   (noting that one “becomes a party officially, and is required to take action in that
20   capacity, only upon service of summons or other authority-asserting measure stating the
21   time within which the party served must appear to defend.”). The court may not attempt
22   to determine the rights of persons not before it. See, e.g., Hitchman Coal & Coke Co. v.
23   Mitchell, 245 U.S. 229, 234-35 (1916); Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir.
24   1983). Pursuant to Federal Rule of Civil Procedure 65(d)(2), an injunction binds only
25   “the parties to the action,” their “officers, agents, servants, employees, and attorneys,”
26   and “other persons who are in active concert or participation.” FED. R. CIV. P.
27   65(d)(2)(A)-(C).
28         Thus, Plaintiff’s Motion for injunctive relief is DENIED.
                                                   4
                                                                                3:17-cv-2454-BTM-BLM
 1   V.     Motion for Appointment of Counsel
 2          Plaintiff seeks appointment of counsel in this matter on the grounds that he is a
 3   “layman at law,” indigent, and is unable to “understand deadlines.” (ECF No. 27 at 1.)
 4          All documents filed pro se are liberally construed, and “a pro se complaint,
 5   however inartfully pleaded, must be held to less stringent standards than formal pleadings
 6   drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v.
 7   Gamble, 429 U.S. 97, 106 (1976) (internal quotations omitted)). But there is no
 8   constitutional right to counsel in a civil case; and Plaintiff’s matter does not demand that
 9   the Court exercise its limited discretion to request than an attorney represent him pro
10   bono pursuant to 28 U.S.C. § 1915(e)(1) at this stage of the case. See Lassiter v. Dept. of
11   Social Servs., 452 U.S. 18, 25 (1981); Agyeman v. Corr. Corp. of America, 390 F.3d
12   1101, 1103 (9th Cir. 2004). Only “exceptional circumstances” support such a
13   discretionary appointment. Terrell v. Brewer, 935 F.3d 1015, 1017 (9th Cir. 1991);
14   Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Exceptional circumstances exist
15   where there is cumulative showing of both a likelihood of success on the merits and a
16   demonstrated inability of the pro se litigant to articulate her claims in light of their legal
17   complexity. Id.
18          Here, the Court finds Plaintiff has yet to show he is likely to succeed on the merits
19   of the claims. Therefore, the Court DENIES Plaintiff’s Motion for appointment of
20   counsel.
21   VI.    Motion Opposing Court’s June 21, 2018 Order
22          By the Order entered on June 21, 2018, the Court dismissed Plaintiff’s FAC and
23   provided him leave to file an amended pleading in order to correct the deficiencies of
24   pleading identified in the Court’s Order. (ECF No. 21.) Rather than complying with the
25   Court’s Order, Plaintiff has filed two “Motions” opposing the Court’s Order1 and
26
27
     1
       Plaintiff mistakenly believes that the June 21, 2018 Order was issued by a Magistrate Judge when in
28   fact this Order was issued by a United States District Judge.
                                                        5
                                                                                       3:17-cv-2454-BTM-BLM
 1   providing “notice” of his intention to “reallege all claims” and include “additional pages”
 2   in his Complaint “by paraphrase.” (ECF Nos. 31, 33, 35.) Plaintiff then provides partial
 3   “corrections” to his Complaint. (Id. at 1.) Plaintiff was cautioned in the Court’s Order
 4   that if he intended to file an amended complaint, “it must be complete by itself, comply
 5   with Federal Rule of Civil Procedure 8(a), and that any claim not re-alleged will be
 6   considered waived.” (ECF No. 21 at 9.) In no way do Plaintiff’s Motions comply with
 7   the Court’s Order. Therefore, Plaintiff’s Motions to “re-allege all claims” in his
 8   Complaint are DENIED.
 9   VII. Conclusion and Orders
10         For all the reasons discussed, the Court:
11         1.     DENIES Plaintiff’s Motion to Conduct Discovery, Motions for Injunctive
12   Relief, Motion for Appointment of Counsel, Motion to “re-allege all claims” [ECF Nos.
13   18, 25, 27, 29, 31, 33, 35];
14         2.     GRANTS in part, and DENIES in part, Plaintiff’s Motions for Extensions
15   of Time [ECF Nos. 16, 20, 23];
16         3.     GRANTS Plaintiff an additional forty-five (45) days leave to file an
17   amended complaint which cures all the deficiencies of pleading described in the Court’s
18   Order entered on June 21, 2018. Plaintiff is cautioned, however, that should he choose to
19   file an amended complaint, it must be complete by itself, comply with Federal Rule of
20   Civil Procedure 8(a), and that any claim not re-alleged will be considered waived. See
21   S.D. CAL. CIVLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d
22   1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”); Lacey v.
23   Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with
24   leave to amend which are not re-alleged in an amended pleading may be “considered
25   waived if not repled.”).
26   //
27   //
28   //
                                                  6
                                                                              3:17-cv-2454-BTM-BLM
 1         4.    The Clerk of Court is directed to mail Plaintiff a court approved form civil
 2   rights complaint, a copy of the Court’s docket, and a copy of the Court’s June 21, 2018
 3   Order.
 4         IT IS SO ORDERED.
 5
 6   Dated: December 17, 2018
 7                                        HON. BARRY TED. MOSKOWITZ, Chief Judge
                                          United States District Court
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 7
                                                                            3:17-cv-2454-BTM-BLM
